Title: Thomas Jefferson to Maximilian Godefroy, 11 November 1816
From: Jefferson, Thomas
To: Godefroy, Maximilian


          
            Sir
            Poplar Forest near Lynchburg. Nov. 11. 16
          
          I recieve here your favor of Oct. 12. written from the Natural bridge, and am not at all surprised at the sensations expressed by you as produced by that great object, and the attachment excited. as a place of retirement and contemplation I know none in the
			 world which would be so delightful, were not it’s solitude so incessantly interrupted by the curiosity of the world, and constant succession of visitors. but these would render it impossible for
			 any
			 one to live there but in some line of business which would turn their visits to account. there was a moment when I would have parted with it. when about to retire from the Presidency I found
			 myself
			 considerably in debt on winding up my affairs, and an individual from the neighborhood of the bridge happened to call on me at that moment, & proposed to buy. I told him I would consider of it and write to him. I did so & wrote him an offer which he never answered. had he accepted, it would have been gone, and I should now have been repenting it. the momentary motive having been relieved from
			 other resources, has never again arisen. I consider myself as guardian only for the public of this first of all natural curiosities, and in the permission I gave to the little establishment
			 there, I
			 strictly guarded against defacing or masking the object.   I regret very much that my absence from Monticello deprived me of the pleasure of seeing you when Mde Godefroi and yourself did me that of calling there. I should have recieved you with great satisfaction and have endeavored to render to you in person the assurances which I can now give by letter only of my great respect and esteem.
          Th: Jefferson
        